Citation Nr: 0619507	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-24 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for deep vein 
thrombosis of the left leg, claimed as blood clots.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for residuals of left 
ankle injury, claimed as a left foot injury.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

8.  Entitlement to service connection for right foot and 
ankle disorder.

9.  Entitlement to service connection for right knee 
disorder.

10.  Entitlement to service connection for left hip disorder.

11.  Entitlement to service connection for right hip 
disorder.

12.  Entitlement to service connection for cervical spine 
disorder.

13.  Entitlement to service connection for left elbow 
disorder.

14.  Entitlement to service connection for right elbow 
disorder.

15.  Entitlement to service connection for left wrist 
disorder.

16.  Entitlement to service connection for right wrist 
disorder.

17.  Entitlement to service connection for left hand 
disorder.

18.  Entitlement to service connection for right hand 
disorder.

19.  Entitlement to service connection for hypertension.

20.  Entitlement to service connection for sleep apnea.

21.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

22.  Entitlement to service connection for left shoulder 
disorder.

23.  Entitlement to service connection for right shoulder 
disorder.

24.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

25.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
the benefits sought.

At a March 2006 Central Office (CO) Board hearing before the 
undersigned, the veteran withdrew his appeal on the issues of 
entitlement to service connection for prostate cancer due to 
claimed exposure to ionizing radiation or to herbicides, 
entitlement to service connection for bronchial pneumonia, 
and entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer.  As such, these issues, therefore, are no 
longer in appellate status.  38 C.F.R. § 20.204 (2005).

The Board notes that, at VA examinations performed in October 
2001, the general medical examiner indicated that the veteran 
has gastroesophageal reflux disease (GERD), which had its 
onset in 1966 or could be the result of a small sliding 
hiatal hernia, and the mental disorders examiner indicated 
that the veteran had depressive disorder secondary to his 
medical problems.  These two issues are referred to the RO 
for appropriate action.  
 
Except for issues 1, 2 and 3, the remaining issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  There is competent medical evidence showing that a left 
knee disorder (osteoarthritis) was incurred in, or 
aggravated, by service.

2.  There is competent medical evidence showing that a 
thoracic spine disorder was incurred in, or aggravated, by 
service. 

3.  There is competent medical evidence showing that a lumbar 
spine disorder was incurred in, or aggravated, by service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
left knee disorder was incurred in, or aggravated by, the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, a 
thoracic spine disorder was incurred, or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

3.  Resolving all reasonable doubt in favor of the veteran, a 
lumbar spine disorder was incurred in, or aggravated by, the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102 and 
3.159 (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  With regard to 
service connection for disorders of the left knee and 
thoracic and lumbar spine, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when implementing the awards.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of entitlement to service connection 
for disorders of the left knee and thoracic and lumbar spine, 
the Board concludes that VA's duties to notify and assist do 
not preclude the Board from adjudicating the appellant's 
claims.  This is so because the Board is taking action 
favorable to the appellant in granting service connection for 
these three disorders, and as such the decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

The veteran seeks service connection for a number of 
disabilities, which he contends initially manifested in 
service or came about through his service.  In order to 
establish service connection, there must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Certain chronic diseases, 
including arthritis, diabetes mellitus, and hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Both in testimony and lay statements, the veteran alleges 
that many of his current disabilities stem from an accident 
in service, when he fell approximately 14 feet from a 
forklift while working as a warehouse specialist.  Service 
medical records confirm that, in February 1966, while 
climbing up the side of a forklift, the veteran slipped and 
fell causing injury to his left ankle and a puncture wound to 
the right arm when he fell on a metal spike.  On examination, 
he had a superficial abrasion on his right elbow and edema of 
his left ankle.  X-rays showed no fracture of either the 
right elbow or left ankle.  The impression was contusion of 
the right elbow and sprain of the left ankle.  The veteran's 
left leg was placed in a walking cast and he was given 
crutches.  Later, he was hospitalized for 17 days for deep 
vein thrombosis of the left calf.  

An October 2001 VA general medical examiner stated that the 
veteran reported that, following that hospitalization, he 
wore Jobst stockings for about a year and that, after that, 
he had no further problems with edema or pain in the left 
leg.  At that same examination, the veteran claimed that as a 
result of the 1966 fall he landed on his buttocks, which 
caused injuries to his spine and the fourth and fifth toes of 
his left foot; that both knees "lock up" after prolonged 
sitting; and that he continues to have knee pain along the 
medial aspect of each knee.  A July 2000 VA bone scan showed 
some evidence of osteoarthitic changes to both knees, more on 
the right than the left, where he has the most clinical 
complaints.  On examination, the veteran walked with a slight 
limp.  The spine was essentially erect except for a slight 
decrease in forward flexion and some increase in the dorsal 
kyphotic curve.  The examination revealed pain across the 
lumbar spine even on the slightest degree of extension.  
Range of motion of both knees was from 0 to 135 degrees.  
There was some grinding of the left patella and tenderness 
medially in each knee in the areas of the anserine bursa.  A 
June 2000 magnetic resonance imaging (MRI) study of the left 
knee revealed a tear in the posterior horn of the medial 
meniscus and a Baker's cyst, which is a sign of arthritis in 
that knee.  The examiner stated that it is somewhat 
speculative to relate this to the veteran's 1966 fall from 
the forklift.  However, he added that one could easily make 
the statement that it is as likely as not related to that 
fall.  The VA examiner reported that a March 2000 x-ray 
revealed evidence of mild spondylosis of the lower thoracic 
and the lumbar spine and again it is speculative what the 
cause of this was, because it is of course complicated by the 
veteran's obesity.  But given the fact of a fall and the 
veteran's claim that he landed on his buttocks, one could say 
on the basis of that it is as likely as not that this too is 
related to the fall in 1966.

In light of the above medical evidence tending to show that 
the veteran's left knee disorder and thoracic and lumbar 
spine disorders are likely due to trauma suffered as a result 
of an in-service fall in February 1966, the Board determines 
that 38 C.F.R. § 3.102 (2005) should be applied in this case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service medical 
records reflect treatment following a fall from a forklift in 
1966.  Postservice medical records reflect that the veteran 
has been diagnosed with a tear in the posterior horn of the 
medial meniscus and a Baker's cyst, which is a sign of 
arthritis, in the left knee and mild spondylosis of the lower 
thoracic and the lumbar spine.  In a May 2005 statement, the 
veteran's primary care physician since August 1995, who had 
reviewed the veteran's military medical records, opined that 
the veteran's osteoarthritis is related to a fall in 1966.  
Finally, the October 2001 VA general medical examiner stated 
that the veteran's left knee disorder and thoracic and lumbar 
spine disorders were likely related to the fall in 1966.  
This evidence not only shows the presence of disorders of the 
left knee and thoracic and lumbar spine, but also links them 
to service.  Resolving all reasonable doubt in favor of the 
veteran, the Board determines that disorders of the left knee 
and thoracic and lumbar spine were incurred in, or aggravated 
by, service.  Accordingly, entitlement to service connection 
for these three disorders is granted.  38 C.F.R. §§ 3.102, 
3.303(a).


ORDER

Service connection for a left knee disorder is granted.
 
Service connection for a thoracic spine disorder is granted.

Service connection for a lumbar spine disorder is granted.


REMAND

Further notice and development is required before the Board 
can adjudicate the remaining issues.  

In the interest of providing context, direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for compensation claims 
filed after June 9, 1998, the result of his use of tobacco 
products during service.  38 C.F.R. §§ 3.301(a), 3.300 
(2005).  The Board notes that the veteran testified that he 
wanted to continue the appeal with regard to COPD, but not on 
the theory that it was due to smoking.  Since his claim was 
received after June 9, 1998, service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service is barred.  38 C.F.R. § 3.300.  The 
Board also observes that, in the absence of proof of a 
present disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even if the evidence establishes an in-service 
injury, service connection cannot be established absent a 
current disability stemming from that original injury.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted above, in Dingess/Hartman, the Court held that the 
VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
neither provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal, 
nor with notice of the type of evidence necessary to 
establish an effective date if a TDIU is granted on appeal.  
As service connection has been granted for three 
disabilities, the veteran should be given notice of what is 
needed to establish service connection on a secondary basis.  
Moreover, it appears that VA has not fully informed the 
veteran of the criteria for establishing a TDIU and it is 
unclear whether VA has asked the veteran to provide any 
evidence in his possession that pertains to his claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  On remand, VA 
should ensure that the veteran receives complete and proper 
notice.  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining service personnel 
records, reserves, VA and non-VA medical records, and Social 
Security Administration (SSA) records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The Board observes that the veteran's 
claims file was rebuilt in September 2001, and that there are 
only a few of the veteran's service personnel records 
available, with which to corroborate the veteran's alleged 
stressors.  The only VA treatment records in the claims file 
are from April 2000 to October 2002 from the VA medical 
facilities in Pensacola and Biloxi.  There are no private 
treatment records associated with the record, even though 
there are statements from Drs. J. J. K and M. G. F. 
indicating that they have been treating the veteran for COPD 
and many of the other claimed disorders.  

Here, the evidence does not show current diagnoses of: deep 
vein thrombosis, or disorders of the cervical spine, left 
ankle, hips, elbows, wrists, or left hand.  At his hearing, 
the veteran maintained that he has DVT and arthritis all over 
his body as a result of the February 1966 in-service fall.  
For other diagnosed disorders, it appears that the October 
2001 VA general medical examiner did not provide an opinion 
about the onset or etiology of many of the veteran's 
diagnosed disorders.  Moreover, the veteran testified that he 
is currently receiving disability benefits from the SSA.  On 
remand, VA should attempt to obtain missing service personnel 
records, VA treatment records and private treatment records 
and a copy of the SSA's decision and supporting medical 
evidence, since such records might either provide diagnoses 
for some of the veteran's claimed disorders or refer to their 
etiology or the etiology of other claimed disorders.   
 
PTSD

The veteran's service connection claim for PTSD is premised 
on a personal assault around June 1964 at Lackland Air Force 
Base, as well as based on other personal affronts sustained 
by him from that time until his hardship discharge in 
February 1967.  He contends that his personnel records will 
show that he purposely failed a test so that his training 
would be switched, with the intent of removing himself from 
the situation.  He then asked for a transfer from that 
position.  Prior to his discharge, he did not receive a 
promotion which he had been initially offered.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005).

Since the veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

With regard to a claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (M21-1).  Because assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  The M21-1 
includes a sample letter to be sent to the veteran, asking 
him to provide detail as to any treatment he had received, 
any family or friends he had communicated with concerning 
this claimed personal assault, and any law enforcement or 
medical records pertaining to the alleged assault.  M21-1, 
Part III, 5.14 (April 30, 1999).  In particular, the Board 
observes that the Court held in Patton v. West, 12 Vet. App. 
272 (1999), that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998) (5.14 is a substantive rule and the 
equivalent of a VA regulation).

With respect to such claims, all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  See M21-
1, Part III, 5.14(8).

It does not appear that the RO advised the appellant 
regarding the alternative evidence which may be submitted 
instead.  Therefore, the RO should contact the appellant and 
advise him that he may provide such alternative evidence to 
corroborate his alleged stressors, in addition to his own 
statements and the one provided by his spouse.  If any of the 
stressors are verified on remand, the veteran should be 
afforded a VA psychiatric examination to provide opinions as 
to whether any psychiatric disorder found on examination may 
be related to service, to include PTSD, due to a verified 
stressor and, if so, whether he has sleep apnea, which is 
related to such psychiatric disorder or to some other cause 
such as his obesity.  Examples of such would be if adverse 
actions were taken against the veteran around or after June 
1964, or the evidence otherwise showed that the veteran was 
likely a victim of personal assault.

Diabetes Mellitus

The veteran contends that he was exposed to herbicides in 
service.  He testified that while in service, he participated 
in a secretive mission in Libya to set up an instant air base 
in 30 days.  A quarter mile away from the rest of the 
buildings they set up was a warehouse where there were rows 
of barrels of what he believed to be Agent Orange.  Some of 
the barrels were found to be leaking, at which time they had 
to be moved.  While he did not touch the barrels, he drove a 
forklift to move them to another location.  The veteran's 
service personnel records confirm that he was stationed in 
Libya in October 1966.  Medical records reflect that the 
veteran was diagnosed with diabetes mellitus in May 2002.  
But VA has not contacted the veteran's service department to 
ascertain whether he was exposed to Agent Orange while 
stationed overseas.  It should do so on remand.  

Hiatal Hernia

The veteran contends that, after his February 1966 fall, he 
began to experience stomach cramps and nausea, accompanied by 
diarrhea, which attributes to a hiatal hernia.  On both VA 
examinations, a diagnosis of sliding hiatal hernia with 
reflux disease was noted and appears to be based on a 
November 1999 upper gastrointestinal (GI) series which found 
a small sliding hiatal hernia.  The March 2000 VA examiner 
noted that the veteran's hiatal hernia had its onset in 
service.  On remand, the veteran should be afforded a GI 
examination for an etiology opinion.

Hypertension

At the hearing, the veteran alleged that he had hypertensive 
moments in service and thought he might have been diagnosed 
with hypertension in or around 1970.  Available postservice 
treatment records confirm that, in November 1999, the veteran 
had "recently been diagnosed" with hypertension.  The VA-
rendered diagnosis at that time was "new onset 
hypertension."  On remand, the veteran should be afforded a 
heart disease examination for an etiology opinion.

Arthritis 

The veteran claims he has arthritis in his cervical spine, 
ankles, feet, knees, hips, hands, wrists, elbows, and 
shoulders, which he contends is the result of his February 
1966 fall.  On remand, the veteran should be afforded an 
orthopedic examination to clarify through appropriate 
radiological studies (x-rays, MRI, or bone scan) whether he 
has arthritis, or another disorder, in any of these joints 
and, if so, an etiology opinion.

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  VA 
regulations establish objective and subjective standards for 
an award of a TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

Determinations as to total ratings require an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  Service connection has been granted for three 
disabilities.  Moreover, service connection might be granted 
for other disabilities based on the requested development.  
So a medical examination and opinion will be required as to 
whether such service-connected disabilities result in an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes 
that the veteran's TDIU claim is intertwined with the 
service-connection issues.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2005); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159 (2005)), as well as VAOPGCPREC 7-
2004.  In particular, VA must send the 
veteran a corrective notice, that: (1) 
informs him about the information and 
evidence needed to establish entitlement 
to a TDIU under 38 C.F.R. § 4.16 on a 
schedular or extraschedular basis, and an 
effective date, if a TDIU is granted, and 
for service connection on a secondary 
basis, an initial disability rating and 
an effective date, if service connection 
is granted on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (2) explains what 
VA will seek to provide; (3) explains 
what the claimant is expected to provide; 
and (4) requests or tells him to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that VA has 
complied with the VA's duties to notify 
and assist a claimant.

2.  The VA should contact the National 
Personnel Records Center and the 
Department of the Air Force and attempt 
to obtain the veteran's service personnel 
records and to confirm whether the 
veteran was exposed to herbicides while 
stationed in Libya from October 1966 to 
February 1967.  If records are 
unavailable, the source should so 
indicate.  

3.  The VA should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for PTSD and to corroborate alleged in-
service stressors, including statements 
from service medical personnel; 
statements from individuals who served 
with him and may have witnessed the 
events he identifies as his stressors 
("buddy" certificates or affidavits); 
letters written during service; and 
statements from individuals including 
friends and family members to whom he may 
have confided these events or who may 
have observed his reaction to them either 
during his active service or immediately 
following his discharge from active 
service.

4.  After items 3 and 4 are completed, VA 
should prepare a report detailing the 
nature of any in-service stressor that 
has been established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

5.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him since 
February 1967 to the present for any of 
the claimed disorders.  The VA should 
attempt to obtain missing records from 
each health care provider he identifies 
which might still be available and which 
are not already in the record, to include 
records from the VA medical facilities in 
Pensacola, Florida, and Biloxi, 
Mississippi, from Dr. Michael G. Foley 
from August 1995 to the present, and from 
Dr. John J. Koszuta.  If records are 
unavailable, the health care provider 
should so indicate.  

6.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

7.  After completion of 1 through 6 
above, if the veteran's personnel file 
reveals adverse actions taken against him 
around or after June 1964, or if the file 
otherwise indicates that the veteran was 
likely a victim of personal assault, VA 
should make arrangements for the veteran 
to be afforded a psychiatric examination 
to determine the nature and extent of any 
psychiatric disorder(s) found and the 
correct diagnostic classification and 
etiology of such disorder.  The claims 
file, stressor summary, and this REMAND 
must be reviewed by the examiner in 
conjunction with the examination.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder, to include PTSD meeting the 
DSM-IV criteria?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service; (2) was 
manifested within one year after his 
discharge from service in February 1967; 
(3) had its onset after service 
discharge; or (3) is the result of 
obesity or other medical problems.  If 
the veteran has a psychiatric disorder, 
the examiner should offer opinions as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran has sleep apnea and whether such 
disorder (1) is related to such 
psychiatric disorder; (2) began during, 
or was aggravated (worsened), as the 
result of some incident of active 
service; or (3) was due to some other 
cause such as his obesity.
 
(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  Note that the presence of one 
diagnosed psychiatric disorder does not 
preclude the veteran from also being 
diagnosed with PTSD.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

After completion of 1 through 7 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded gastrointestinal 
(GI), diabetes mellitus, heart disorders, 
and orthopedic examinations to determine 
the nature, extent and etiology of any of 
the claimed disorders, to include a 
hiatal hernia, diabetes mellitus, 
hypertension, and any disorder(s) of the 
cervical spine, ankles, feet, knees, 
hips, hands, wrists, elbows, and 
shoulders found.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and the examiner(s) should so indicate in 
their reports.  The examiner(s) should 
determine whether any such disorder(s) is 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  All special studies 
or tests, including MRI, x-rays, or bone 
scans and laboratory testing, deemed 
necessary by the examiners are to be 
accomplished.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
appropriate examiner(s) should offer an 
opinion as to: (1) whether the veteran 
has a hiatal hernia, diabetes mellitus, 
hypertension, and any particular 
disorder(s) of the joints, such as 
arthritis, and (2) whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder(s): (a) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of exposure to herbicides, or a 
February 1966 fall from a forklift, (b) 
was caused, or aggravated, by his 
service-connected left knee or thoracic 
or lumbar spine disabilities, (c) was 
manifested within one year of service 
discharge in the case of arthritis, 
hypertension, or diabetes mellitus, or 
(d) is due to age or obesity.  If 
multiple factors are involved in the 
etiologies of the current disabilities, 
those should be discussed.

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and discuss by the March 2000 and October  
2001 VA examiners and the veteran's 
private physicians in August 2000 and 
March 2005 statements.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

9.  After completion of the above, VA 
should schedule the veteran for a VA 
examination to determine the severity of 
any service-connected disability in 
accordance with the latest AMIE worksheet 
for such disability.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and the examiner(s) should so indicate in 
the report(s).  The examiner(s) should 
render an opinion as to whether the 
veteran is unable to secure or follow a 
substantially gainful occupation solely 
as a result of his service-connected 
disabilities.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  

10.  After completion of the above and 
adjudication of claims for GERD and a 
depressive disorder, VA should 
readjudicate the issues remaining on 
appeal, to include consideration of 
service connection on all appropriate 
bases (direct, presumptive, or 
secondary).  If any determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2005).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


